DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-7, 9-20 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on November 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,674,922 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Double patenting rejection has been withdrawn. 

Response to Amendment
With respect to 35 U.S.C. 112(d), Applicant’s cancelation of claim 8 has overcome the rejection.  
With respect to 35 U.S.C. 112(b), Applicant’s amendment has overcome the rejection. 

Response to Arguments
Applicant's arguments filed on November 28, 2022 have been fully considered but they are not persuasive. 
Applicant made an argument that neither Gemer nor Tanabe, alone or in combination, teach or suggest a device body with a plurality of sensors for determining vital signs position at a single location and configured to be contacted simultaneously by the user’s left thumb or a single finger of the left hand, wherein the sensors include an ECG+ contact, a red LED, an IR LED, and an optodetector, and further a mouthpiece including an ECG- contact, an ECG ref contact, an upper lip optodetector, and an IR LED. 
This argument has been considered but is not persuasive. 
Regarding ECG sensors, Germer explicitly teaches that one of the ECG contacts (second electrode 174) is located on button 114 which makes contact with a thumb as shown in fig. 1 (para. [0019]). Germer also explicitly teaches that its mouthpiece includes another ECG contact (first electrode 173), where both ECG contacts form an electric circuit enabling the capturing of ECG signals (para. [0019]). 
Regarding PPG sensors, Melker explicitly discloses a first pulse oximeter configured to collect signal from the lip (para. [0036], [0065], [0066]). Melker also discloses that a second pulse oximeter configured to collect signal from the subject's finger (para. [0065], [0066]). Melker also discloses the pulse oximeters having the claimed LEDs and optodetector (para. [0011], [0027]). 
Therefore, two references explicitly discloses respective sensors configured to be positioned at a subject's finger and the subject's lip. Positioning both types of sensors at a single location is an obvious modification and wouldn’t interfere with each other’s functions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gemer (US 2013/0035602) in view of Tanabe et al. (US 2004/0260190), hereinafter “Tanabe”, and Melker (US 2012/0078069).
Re Claim 1, Gemer discloses a device for measuring vital signs of a user comprising: 
a device body configured to be held by the user's left hand (fig. 1, para. [0019], mobile remote alcohol monitoring device 100 that estimate the monitored person’s blood alcohol level and ECG signals); 
plurality of sensors for determining vital signs positioned and configured to be contacted by the user's left thumb, wherein the sensors include an ECG contact (fig. 1, para. [0019], second electrode 174 connected to button 114 reads on ECG contact, Gemer discloses that a first electrode 173 and a second electrode 174 are connected to CPU 140 to form an electrical circuit enabling the capturing of ECG signals); and 
a mouthpiece that is coupled to the device body, wherein the mouthpiece includes an ECG contact (fig. 1, para. [0019], a breath inlet component 180 can be a disposable or multiple use conduit of air such as a straw, tube, mask or other device. The breath inlet component 180 can have a first electrode 173 connected thereto. The “first electrode 173” reads on ECG contact. Both the first electrode 173 and the second electrode 174 are connected to CPU 140 to form an electrical circuit enabling the capturing of ECG signals.). 
Gemer is silent regarding the ECG electrode on the sensors being ECG+ contact and the ECG electrode on the mouthpiece being ECG- contact and ECGref contact. 
However, Tanabe discloses an electrocardiograph and an electrocardiograph control method capable of recording the electrocardiographic waveform under satisfactory measurement conditions with a simple operation are disclosed (abstract). Tanabe discloses a portable electrocardiograph 1 (fig. 1, 2, para. [0029]). Tanabe discloses that the right end portion of the electrocardiograph 1 including the negative electrode 14 and the neutral electrode 19 makes up a grip for holding the electrocardiograph 1 by the right hand. Also, the left end portion of the electrocardiograph 1 including the positive electrode 16 constitutes a contact section by way of which the electrocardiograph 1 is pressed against the electrode contact portion of the subject (para. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer, by placing ECG+ contact on the sensors and ECG- contact and ECGref contact on the mouthpiece, as taught by Tanabe, for the purpose of measuring a potential difference between the positive electrode and the negative electrode (para. [0034], para. [0039]). 
Gemer and Tanabe are silent regarding the sensors including a RED LED, an IR LED, and an optodetector and the mouthpiece including an upper lip optodetector, and an IR LED.
However, Melker discloses a method of utilizing photoplethysmography obtained from a central site and a non-central site to detect a low blood flow or low blood volume condition (abstract) and teaches determining hypovolemia by obtaining a first PPG signal from a central source site of said subject; obtaining a second PPG signal from a non-central site of said subject; and monitoring for a difference between said first PPG signal relative to said second PPG signal (claim 1). Melker discloses that the central source site for a first PPG device is lip (claim 2, para. [0036], [0065], [0066], pulse oximeter across the lip; para. [0009] disclose a pulse oximeter with light source and light detector) and the non-central site for a second PPG device is an extremity of the subject or a finger of the subject (claims 5 and 6; para. [0065], [0066], a pulse oximeter at the finger, para. [0009] disclose a pulse oximeter with light source and light detector). Melker discloses that the pulse oximeter has a red LED and an IR LED (para. [0011], Pulse oximetry includes a sensor, or probe, with light source(s) generating at least two different wavelengths of light, and a detector placed across a section of vascularized tissue such as on a finger, toe, or ear lobe. In a typical system, two distinct wavelength bands, for instance 650-670 nm and 880-940 nm, are used to detect the relative concentrations of oxygenated hemoglobin (oxyhemoglobin) and non-oxygenated reduced hemoglobin, respectively.; para. [0027], In practice each probe emits at least two different light frequencies, such as by light-generating diodes (LEDs), and such emitted light is detected by at least one light detector, such as a photodiode detector.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe, by adding to the plurality of sensors a RED LED, an IR LED, and an optodetector at a single location and configured to be contacted simultaneously by the user’s left thumb or a single finger of the left hand, and adding to the mouthpiece an upper lip optodetector, and an IR LED, as taught by Melker, for the purpose of detecting low blood flow or low blood volume condition by monitoring a difference between PPG signal from a central source site to PPG signal from a non-central site of the subject (claim 1, abstract, para. [0217] and [0218]). Additionally, it would have been obvious to one of ordinary skill in the art, to modify Germer’s device with ECG sensors to include Melker’s pulse oximeters, because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Germer’s device with ECG sensors as modified by Melker’s pulse oximeters can yield a predictable result of capturing ECG and measuring the rate and regularity of monitored person’s heartbeats (Germer, para. [0022]) and detecting low blood flow or low blood volume condition (abstract). Thus, a person of ordinary skill would have appreciated including in Germer’s device the ability to detect low blood flow or low blood volume condition since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, positioning of two types of sensors as claimed would have been obvious since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04. 
Re Claim 2, Gemer discloses that the device further comprises a connector for coupling the mouthpiece to the device body (para. [0019] discloses that the breath inlet component 180 can be a disposable or multiple use conduit of air such as a straw, tube, mask or other devices; therefore, there must be a connector for coupling the mouthpiece to the device body), wherein the connector is insulated from saliva (fig. 4, the connecting portion, or the connector, of the breath inlet component 180 and the device body 100 is away from the subject’s mouth), and attached the mouthpiece to the device body both electrically and physically (para. [0019] and fig. 1 discloses that the breath inlet component 180 is physically and electrically connected to the device body 100. They are electrically connected because a first electrode 173 is disposed on the breath inlet component 180 and the first electrode 173 and the second electrode 174 are connected to CPU 140 to form an electric circuit enabling the capturing of ECG signals).  
Re Claim 3, Gemer discloses that the device further comprises at least one additional sensor (abstract, an ethanol level sensor; para. [0035], an ethanol level sensor 162) and the device is further configured to simultaneously obtain two or more vital signs selected from a group consisting of breathing rate, blood pressure, temperature, electrocardiogram, pulse rate, blood oxygen levels, blood sugar levels, respiration biochemical analysis, saliva biochemical analysis, and metabolic rate (para. [0019], ECG signal; para. [0022], pulse rate; para. [0035], alcohol level in the breath).  
Re Claim 6, Gemer discloses a a computing device with a non-transitory computer readable medium programmed to store and transmit data related to the vital signs (para. [0009], the reference ECG signal may be stored in the mobile alcohol remote monitoring device; para. [0023], If ECG signals are captured and compared with the reference ECG signals the mobile remote alcohol monitoring device 100 through CPU 140 may determine, to a statistical degree, if the person providing the ECG signals captured is the same person that provided the reference ECG signals stored within the mobile remote alcohol monitoring device 100; para. [0038], CPU 140 may include an ECG analysis unit (not shown) for analyzing the sampled signals with a reference sample previously taken or stored; para. [0045], communication device 130 for transmitting sampling results, including a captured image or a sample ECG signal, triggering alarms regarding alcohol levels and/or regarding location of the monitored person 210. Fig. 3).  
Re Claims 7 and 20, Gemer discloses that the computing device is configured to be in communication with a smartphone for transmitting the data to a server for processing, a website, a computer application, or combination thereof, and a user interface including a progress indicator (para. [0045], The communication device 130 may be used for communicating with a remote device. Communication device 130 for transmitting sampling results, including a captured image or a sample ECG signal, triggering alarms regarding alcohol levels and/or regarding location of the monitored person 210. Fig. 3; fig. 1, para. [0030] and [0031] discloses wireless connection 270 and 260 to the monitoring center 295 and monitoring device 240; para. [0032], the monitoring center 295 may display the results, or may issue an alarm if the results exceed a threshold). 
Re Claim 9, Gemer discloses a user display (para. [0047], user interface unit 110 include a keyboard 111 and a display 112, fig. 6).  
Re Claim 10, Gemer discloses that the user display is configured to show at least one selected from a group consisting of instructions, data acquisition time required, results, and testing being completed (para. [0045], [0061] discloses that display 112 may be an LCD display for displaying messages to the monitored person. Para. [0032] discloses that results of analysis may be sent to the mobile remote alcohol monitoring device 100 or the monitoring center 295, where the results may be displayed). Examiner notes that “the user display” is not recited to be connected to a computing device where the computing device is configured to display information via the user display. Therefore, the user display only needs to be capable of displaying the information, but does not necessarily need to display the information listed in the claim.   
Re Claim 11, Gemer discloses that the user display is incorporated into the device body (para. [0047], user interface unit 110 include a keyboard 111 and a display 112, fig. 6).  
Re Claim 12, Gemer discloses that the device is configured to be in communication with a user display positioned on a computing device remote from the device body, the remote computing device configured to transmit information to and receive information from the device for measuring vital signs (para. [0032], the monitoring center 295 has a display for displaying results of analysis of data from monitoring device 100; para. [0031], the image, ECG signals, other signals captured, the result of any analysis made, and any other relevant information or data may be transferred via a wireless connection 260 to a wireless antenna 280 and from the wireless antenna 280 to the monitoring center 295 also via a wireless network 191, IP over cables or ADSL.).   
Re Claim 17, Gemer as modified by Tanabe and Melker discloses the non-transitory computer readable medium is encoded with one or more computer programs, the one or more computer programs including: 
	an ECG detecting module in communication with the ECG- contact, the ECG+ contact, and the ECGref contact, the ECG detecting module configured to monitor an ECG waveform (Gemer, para. [0019], Both the first electrode 173 and the second electrode 174 are connected to CPU 140 to form an electrical circuit enabling the capturing of ECG signals, para. [0059]; Tanabe, para. [0032], [0034], measuring ECG signal using ECG+ contact, ECG- contact, ECG ref). 
	Gemer and Tanabe are silent regarding one or more computers for obtaining a measurement of blood pressure, the one or more computer programs including an IR LED detecting module in communication with the RED LED, the IR LED, and the optodetector of the device body and the IR LED and the upper lip optodetector of the mouthpiece, the IR LED detecting module configured to monitor a lip blood volume, a lip blood flow rate, a thumb blood volume, and a thumb blood flow rate; and a blood pressure calculation module configured to monitor a lip blood flow duration and a thumb blood flow duration and to compare the lip blood flow duration and the lip blood flow rate to the thumb blood flow duration and the thumb blood flow rate.  
	However, Melker further discloses one or more computers for obtaining a measurement of blood pressure (para. [0140], blood pressure estimates based on transit time differences and/or other related parameters. The monitoring system may receive signals from separate probes or sensors to assess blood pressure values, which optionally may be compared (either simultaneously or separately) with blood pressure estimates based on signals received from each of the probes determining arterial blood oxygen saturation and vascular perfusion/resistance of a patient), the one or more computer programs including:
an IR LED detecting module in communication with the RED LED, the IR LED, and the optodetector of the device body and the IR LED and the upper lip optodetector of the mouthpiece, the IR LED detecting module configured to monitor a lip blood volume, a lip blood flow rate, a thumb blood volume, and a thumb blood flow rate (claim 7 recites a decrease of said second PPG signal relative to said first PPG signal indicates a low blood flow/low blood volume condition in the subject; para. [0113], [0120], measuring pulse oximetry and/or PPG properties of the blood flow in vascularized tissue positioned between two light sources and light detectors; para. [0213], [0217], [0218], PPG signal can indicate change in blood flow); and 
a blood pressure calculation module configured to monitor a lip blood flow duration and a thumb blood flow duration and to compare the lip blood flow duration and the lip blood flow rate to the thumb blood flow duration and the thumb blood flow rate (claim 19, software in said computer for estimating blood pressure through analysis of pulse time delay between said at least two sites; para. [0022], [0029], [0044], a monitoring system that can be used as a multi-probe pulse oximeter to monitor blood oxygen saturation differences, pulse transit time differences, or blood pressure, or any combination thereof, para. [0076], [0140], blood pressure measurement (by measurement of pulse transit time to a second site)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe and Melker, by configuring the one or more computers for obtaining a measurement of blood pressure to include an IR LED detecting module in communication with the RED LED, the IR LED, and the optodetector of the device body and the IR LED and the upper lip optodetector of the mouthpiece, the IR LED detecting module configured to monitor a lip blood volume, a lip blood flow rate, a thumb blood volume, and a thumb blood flow rate; and a blood pressure calculation module configured to monitor a lip blood flow duration and a thumb blood flow duration and to compare the lip blood flow duration and the lip blood flow rate to the thumb blood flow duration and the thumb blood flow rate, as taught by Melker, for the purpose of measurement of blood pressure (para. [0076], [0140]).
Examiner notes that the details of blood pressure calculation based on pulse transmit time are disclosed by McCombie (US 2016/0345844) in para. [0025]-[0030]. 
  
Claims 4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gemer (US 2013/0035602) as modified by Tanabe et al. (US 2004/0260190), hereinafter “Tanabe”, and Melker (US 2012/0078069) and in further view of Shalon et al. (US 2006/0064037), hereinafter “Shalon”. 
Re Claims 4 and 13-16, Gemer as modified by Tanabe and Melker discloses the claimed invention substantially as set forth in claims 1 and 3. 
Gemer, Tanabe, and Melker are silent regarding the at least one additional sensor comprises at least one selected from a group consisting of a microphone and thermocouple, a pair of microphones having different sensitivities, the microphone being configured with variable sensitivity, wherein the microphone further comprises a high-dynamic range microphone, and a high-dynamic range analog to digital converter. 
However, Shalon discloses a device for measuring vital signs (para. [0336], [0088]-[0091]) and teaches a microphone (para. [0229], [0337]) and a temperature sensor (para. [0229]). Shalon discloses a pair of microphones having different sensitivities, the microphone being configured with variable sensitivity, wherein the microphone further comprises a high-dynamic range microphone (para. [0117], Microphones in different positions or orientations can be tuned to detect sounds originating within the user's body as opposed to ambient sounds surrounding the user. Software can be used to select which microphone is given priority for data collection and analysis based on the situation. Each microphone can be optimized to receive a specific range of sound frequencies corresponding to the signal to be measured. The sensing element can be designed to be sensitive to a wide range of frequencies of the acoustic energy generated in the head region, ranging from approximately 0.001 hertz up to approximately 100 kilohertz. The sensing element can be sensitive to just a narrow range of frequencies and a multiplicity of sensing elements used to cover a broader range of frequencies; para. [0254], [0271]-[0273]). Shalon further discloses a high-dynamic range analog to digital converter (para. [0383], all of a subject's data was put in a single audio file at a sampling rate of 16 KHz with 16 bits of precision. A sampling rate of 8 KHz. may be used with no significant loss in performance; para. [0427], analog-digital converter; para. [0254], An automatic gain control system can be used to adjust the input gain guaranteeing a good use of the dynamic range while preventing clipping of the signal. The normalized signal is digitized using an analog-to-digital converter with a precision of 16 bits and a sampling rate of 8,000 Hz, para. [0271]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe and Melker, by adding a microphone, a pair of microphones having different sensitivities, the microphone being configured with variable sensitivity, wherein the microphone further comprises a high-dynamic range microphone, as taught by Shalon, for the purpose of measuring heart activity, respiratory activity, chewing activity, and physical activity (para. [0088]-[0091], para. [0117]-[0121), [0284]) and optimizing the microphones to receive a specific range of sound frequencies corresponding to a signal to be measured (para. [0117]); by adding a high-dynamic range analog to digital converter, as taught by Shalon, for the purpose of preprocessing the signals to be analyzed (para. [0383]). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gemer (US 2013/0035602) as modified by Tanabe et al. (US 2004/0260190), hereinafter “Tanabe”, and Melker (US 2012/0078069) and in further view of Ganshorn (US 2007/0161918). 
Re Claims 4 and 5, Gemer as modified by Tanabe and Melker discloses the claimed invention substantially as set forth in claims 1 and 3. 
Gemer as modified by Tanabe and Melker is silent regarding the at least one additional sensor comprising at least one selected from a group consisting of a microphone and thermocouple, wherein the microphone is positioned on the device body.  
However, Ganshorn discloses a device for measuring vital signs for a user (abstract, impedance of a patient’s respiratory tract) and teaches the at least one additional sensor comprising at least one selected from a group consisting of a microphone and thermocouple, wherein the microphone is positioned on the device body (abstract, para. [0030], electroacoustic transducer 1, para. [0031], microphone components 3b, which is used to detect characteristics of the patient’s breathing; fig. 1 shows that the mouthpiece and the microphone 3b are connected to CPU 5). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe and Melker, by adding the at least one additional sensor comprising at least one selected from a group consisting of a microphone and thermocouple, wherein the microphone is positioned on the device body, as taught by Ganshorn, for the purpose of measuring impedance of a patient’s respiratory tract (abstract, para. [0014]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gemer (US 2013/0035602) as modified by Tanabe et al. (US 2004/0260190), hereinafter “Tanabe”, and Melker (US 2012/0078069) and in further view of Ganshorn (US 2007/0161918) and Farrell (US 2010/0095959). 
Re Claim 18, Gemer as modified by Tanabe and Melker discloses the claimed invention substantially as set forth in claims 1 and 6. 
Gemer as modified by Tanabe and Melker is silent regarding the non-transitory computer readable medium being encoded with one or more computer programs for obtaining a measurement of lung function, the one or more computer programs including: 
a microphone signal processing module in communication with a microphone, the microphone signal processing module configured to: 
extract by low-pass filtering a rectified microphone signal from a patient inhalation or exhalation; 
identify an amplitude of the microphone signal; 
identify a flow rate from the amplitude of the microphone signal; and 
integrate the flow rate with respect to time to obtain a volume inhaled or exhaled.  
However, Ganshorn discloses a device for measuring vital signs for a user (abstract, impedance of a patient’s respiratory tract) and teaches the non-transitory computer readable medium being encoded with one or more computer programs for obtaining a measurement of lung function (fig. 1, CPU 5, para. [0031], computer unit), the one or more computer programs including: 
a microphone signal processing module in communication with a microphone (para. [0008]), the microphone signal processing module configured to: 
extract by low-pass filtering a rectified microphone signal from a patient inhalation or exhalation (para. [0008] discloses filtering, rectification and smoothing of the analog voltage signal from a microphone; para. [0008] discloses the respiratory frequency ranges 0.2 to 0.3 Hz, which is low frequency); 
identify an amplitude of the microphone signal (para. [0010], pressure sensor permits measurement of mouth pressure, volume flow rate is measured by means of the pneumatograph; para. [0014], The mechanical oscillation system serves as impulse (loudspeaker) and generates the volume flow dV/dt; para. [0008]); 
identify a flow rate from the amplitude of the microphone signal (para. [0014]), The mechanical oscillation system, which serves as impulse (loudspeaker) and generates the volume flow dV/dt; para. [0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe and Melker, by configuring the non-transitory computer readable medium to be encoded with one or more computer programs for obtaining a measurement of lung function, the one or more computer programs including: a microphone signal processing module in communication with a microphone, the microphone signal processing module configured to: extract by low-pass filtering a rectified microphone signal from a patient inhalation or exhalation; identify an amplitude of the microphone signal; and identify a flow rate from the amplitude of the microphone signal, as taught by Ganshorn, for the purpose of measurement of impedance of a patient’s respiratory tract (abstract, para. [0014]). 
Ganshorn is silent regarding the microphone signal processing module configured to integrate the flow rate with respect to time to obtain a volume inhaled or exhaled. 
However, integration of the flow rate (of inhale or exhale) with respect to time to obtain volume inhaled or exhaled is a well-known mathematical concept. 
Farrell teaches a device for ramped control of continuous positive airway pressure treatment and teaches microphone as a differential pressure sensor (para. [0024], [0025]), where the breathing signal is processed to give information on breathing rate, flow rate and volume per breath (para. [0042], abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe, Melker, and Ganshorn, by configuring the microphone signal processing module to integrate the flow rate with respect to time to obtain a volume inhaled or exhaled, since it is well known mathematical concept, for the purpose of analyzing breathing pattern (Farrell, para. [0046]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gemer (US 2013/0035602) as modified by Tanabe et al. (US 2004/0260190), hereinafter “Tanabe”, and Melker (US 2012/0078069) and in further view of Valkhof et al. (US 2008/0243023). 
Re Claim 19, Gemer as modified by Tanabe and Melker discloses the claimed invention substantially as set forth in claim 1. 
Gamer, Tanabe, and Melker are silent regarding the mouthpiece including an ID resistor including a random value. 
However, Valkhof discloses a device for preventing bruxism including a mouthpiece (abstract, fig. 2 carrier 1) which is intended for receiving in a mouth of a user and which includes at least a part of an electronic bio-feedback system (abstract). Valkhof teaches the mouthpiece (carrier 1) having a connecting cable 3 including an ID resistor including a random value (para. [0028], Cable 3 is connected by means of a connector (not shown) to a base station comprising the control unit. An electrical resistor is herein integrated into the connector which has a value chosen relatively at random from a countable series of for instance 50 different values) for the purpose of carrying out a sufficiently reliable verification that a correct carrier is coupled during synchronizing of the device by taking the value and comparing it to the stored value (para. [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe and Melker, by adding to the mouthpiece an ID resistor including a random value, as taught by Valkhof, for the purpose of carrying out a sufficiently reliable verification that a correct mouthpiece is coupled to the device body during synchronizing of the device by taking the value of the resistor and comparing it to the stored value (para. [0028]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, December 15, 2022Examiner, Art Unit 3792